Case 1:21-cv-00658-JPW Document 68-1 Filed 05/10/21 Page 1 of 4




              Exhibit A
               Case 1:21-cv-00658-JPW Document 68-1 Filed 05/10/21 Page 2 of 4
               Case 20-33233            Document 3186           Filed in TXSB on 03/08/21            Page 1 of 3




                                     UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                    HOUSTON DIVISION


                                                                     )
In re:                                                               )   Chapter 1 1
                                                                     )   Case No. 20-33233 (DRJ)
    CHESAPEAKE ENERGY CORPORATION,                                   )   (Jointly Administered)
               i
    et al. ,                                                         )
                                                                     )
                                              Debtors.               )


          RESERVATION OF RIGHTS OF EPSILON ENERGY USA, INC. TO ASSERT
                                         ADMINISTRATIVE EXPENSE CLAIM


                   Epsilon Energy USA, Inc. ("Epsilon"), by and through its undersigned counsel, hereby


files this reservation of rights to assert an administrative expense claim against Chesapeake

                                                                                          in
Appalachia, L.L.C. /"Chesapeake"! for monetary damages (should it become necessary to do)

                                                                                             is
respect of a contractual dispute between the parties that has arisen post-petition and which


described in further detail below. In support thereof, Epsilon represents as follows:

                   1.      Epsilon and Chesapeake, among others, are party to certain operating agreements

                                                                                          in
("JOAs") for the exploration and development of oil and gas interests in production units


Susquehanna and Bradford Counties, Pennsylvania.


                   2.      In 2018, a dispute arose between the parties with respect to certain wells that


Epsilon proposed and intended to drill. This dispute was the subject of a lawsuit styled as Epsilon


Energy USA, Inc. v. Chesapeake Appalachia, L.L.C. and filed at Case No. 3:18-cv-01852 in the

U.S. District Court for the Middle District of Pennsylvania (the "Lawsuit").




1                  A complete list of each of the Reorganized Debtors in these chapter 1 1 cases may be obtained on the website
                                                                                                 The location of
of the Reorganized Debtors' claims and noticing agent at https://dm.epiqll.com/chesapeake.
                                                                                                          Debtors'
Reorganized Debtor Chesapeake Energy Corporation's principal place of business and the Reorganized
                                                                         Oklahoma City, Oklahoma 73 1 18.
service address in these chapter 1 1 cases is 6100 North Western Avenue,
       Case 1:21-cv-00658-JPW Document 68-1 Filed 05/10/21 Page 3 of 4

       Case 20-33233       Document 3186        Filed in TXSB on 03/08/21         Page 2 of 3




       3.      On October 8, 2018, the parties entered into a certain Settlement Agreement and


Release (the "Settlement Agreement"! that resolved all issues raised in the Lawsuit.

       4.      Following Chesapeake's bankruptcy filing on June 28, 2020, in violation of the


JOAs and the Settlement Agreement, Chesapeake refused to cooperate in conjunction with

Epsilon's drilling of certain wells, and has claimed the right to effectively veto the drilling of such

wells, in contravention of the terms of the JOAs and the Settlement Agreement.

        5.      To the extent that Epsilon is forced to seek monetary relief for damages resulting

in such refusal by Chesapeake, Epsilon hereby files this reservation of rights ahead of the March

1 1, 2021 Administrative Claims Bar Date as a protective measure to preserve its ability to do so.

        6.      Epsilon reserves the right to amend, supplement, withdraw, or otherwise modify


this pleading in any manner, including to assert specified monetary damages against Chesapeake

for post-petition breaches of the JOAs and Settlement Agreement.




 Dated: March 8, 2021


                                                Respectfully submitted,

                                                McGUIREWOODS LLP


                                                /s/A. Wolfzane McGavran
                                                A. Wolfgang McGavran (TX Bar No. 24074682)
                                                888 16th Street N.W., Suite 500
                                                Black Lives Matter Plaza
                                                Washington, DC 20006-4103
                                                Telephone: (202) 857-1700
                                                Facsimile: (202) 857-1737
                                                Email: wmcgavran@mcguirewoods.com


                                                Mark E. Freedlander
                                                Frank J. Guadagnino
                                                Tower Two-Sixty
                                                260 Forbes Avenue, Suite 1800
                                                Pittsburgh, PA 1 5222


                                                   2
       Case 1:21-cv-00658-JPW Document 68-1 Filed 05/10/21 Page 4 of 4

       Case 20-33233      Document 3186      Filed in TXSB on 03/08/21      Page 3 of 3




                                            Telephone: (412) 667-6000
                                            Facsimile: (412) 667-6050
                                            Email: mfreedlander@mcguirewoods.com
                                                    fguadagnino@mcguirewoods.com


                                            Counsel to Epsilon Energy USA, Inc.




                                     Certificate of Service


       I certify that on March 8, 2021, 1 caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                    /s/A. Wolfsans McGavran
                                                    A. Wolfgang McGavran




                                                3
